 IntheMatter OfHANNAHPICKETT MILLS COMPANYandTEXTILEWORKERS UNION OF AMERICA,CIOCase No. 5-R-2304.-Decided July 11, 1946Mr. W. S. Blackeney,of Charlotte, N. C., for the Company.Messrs. M. W. Lynch,andJulius R. Fry,of Charlotte, N. C., for theUnion.Mr. Bernard Dunau,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers Union of America,CIO, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of Han-nah Pickett Mills Company, Rockingham, North Carolina, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Charles Y. Latimer,Trial Examiner.The hearing was held at Rockingham, North Caro-lina, on June 3, 1946.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.All par-ties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF TILE COMPANYHannah Pickett Mills Company, a North Carolina corporation, isengaged in the business of manufacturing cotton and rayon cloth atitsmill located near Rockingham, North CarolinaDuring the yearpreceding the hearing, it purchased raw materials, consisting chiefly1Colonial Mills, Incorporated, a New York corporation, owns a majority of the stock ofHannah Pickett Mills Company69 N. L. R. B., No. 49.413 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDof cotton, valued in excess of $100,000, of which more than 90 percentwas shipped to the mill from points outside the State of North Caro-lina.During the same period of time, it produced finished cloth,valued at more than $100,000, of which more than 90 percent wasshipped from the mill to points outside the State.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDTextile Workers Union of America is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn or about March 21,1946, the Union wrote a letter to the Companystating that it represented a majority of the Company's employees andrequesting exclusive recognition as their bargaining agent.A petitionfor certification of representatives filed by the Union was docketed onMarch 22, 1946.On or about April 15, 1946, an effort to arrange aconsent election was unsuccessful because of the inability of the partiesto agree to the composition of the appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Company and the Union agree that a unit composed of the Com-pany's production and maintenance employees, but excluding super-visors, foremen, and office clerical employees, is appropriate.They dis-agree concerning the inclusion in the unit of the following employees:yard crew, cafe workers, shop clerical employees, gate watchmen, andspinning room section hands.The mill is located in a fenced area approximately 400 feet by 130feet.One half of the mill is a two-story structure.The single storyhalf of the mill is used as a weave shed. The warehouses are located tothe rear.A cafe, 30 feet by 40 feet, is situated in the central part ofthe mill.Across the road from the mill is the company store building.The Company's offices are situated above the store.Adjacent to themill, and forming part of the mill property, is the village in whichthere are about 160 houses.Yard crew:The Company employs six individuals, hourly paid,who are designated the yard crew. They haul oil to the mill for the useof the various departments; they haul starch for the use of the slasher HANNAH PICKETT MILLS COMPANY415room; they unload car lots of coal, oil, salt, and other commodities;they haul cinders from the boiler room and scatter them over the villageroad; they haul garbage in the village. They are generally responsiblefor keeping the mill premises clean. They cut grass in the village, andrake the yard.We find that they are typical maintenance employees,and we shall include them in the unit.Cafe workers:The Company employs two individuals who workexclusively in the cafe serving sandwiches, frankfurters, cold drinks,and coffee to the production and maintenance employees.The cafe isopen from 6 a. m. to 10 p. m. which are the hours during which the millis in operation.The cafe workers are under the supervision of thecompany store, are listed on the store pay roll, and receive a straightweekly salary in contrast to the hourly or piece rates of the productionand maintenance employees. The Company would include, and theUnion would exclude, the cafe workers from the unit. Inasmuch astheir work is essentially different from that of the mill hands, andthe Union does not desire their inclusion, we shall exclude them fromthe unit.2Shop clericals:The Company would include, and the Union wouldexclude, three shop clerical employees who are designatedas time-keeper, weave room clerk, and finishing room clerk.The timekeeperworks in the office and under the supervision of the plant superin-tendent.He posts time data from the overseers' books to the pay-rollsheets.The actualearnings,however, are computed by the officeclerical force.The weave room clerk works in the office of the overseerof that department and under his supervision.Her duties are con-fined to the personnel of the weave room. She keeps a record ofpresence and absence of employees (ins and outs). She checks thestyle of the fabric being run. She records the picks (strands of fillingyarn carried by the shuttle as it passes through the shed of the warp)registered by a pick clock (a counting device synchronized with theloom to register the number of picks) from which are computed theearnings of the operators on the basis of a given rate per 100,000picks.She also records the efficiency of an operator by a purely clericalprocedure of computing the pick reading against a norm.Her workis therefore essentially that of a timekeeper or counter.The finishingroom clerk works under the supervision of the overseer of the clothroom.A weigher packs, weighs, and bales the cloth.He turns overhis slips to the finishing room clerk who prepares a daily report re-cording the poundage woven, dyed, and shipped which is then sub-mitted to the business office.She is a typical plant clerical employee.We shall exclude the timekeeper and the weave room clerk from the2SeeMatter of Day and Night Manufacturing Company,65 N. L. R. B. 916,Matter ofRockford MachineToolCompany,64 N. L. R. B.1400;Matter of Mock, Judson, VoehringerCompany ofNorth Carolina,Inc.,63 N. L. R. B. 96 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit, and include the finishing room clerk in the unit, in accordancewith our usual practice of excluding timekeepers 3 and including otherplant clerical employees .4Gate watchmen:The Company employs two gate watchmen whocontrol admission to the mill by means of a pass system. They arehourly paid, unarmed, non-uniformed, non-deputized, and withoutauthority to arrest.We find that they are not monitorial, and weshall include them in the unit.Spinning room section hands:The Company employs 6 sectionhands in the spinning room who are divided into 2 shifts with 3 sectionhands assigned to each shift.They are hourly paid employees. Twosection hands are assigned 28 spinning frames each, and the third isassigned 24 spinning frames.The customary hierarchy in a spinningroom is overseer, second hand, section hand. In this mill the secondhand is eliminated.The Company admits that ordinarily sectionhands are included within a unit of production and maintenanceemployees in a textile mill, but contends that, because of the lack ofsecond hands in this particular mill, the section hands perform theduties of second hands and are supervisory employees.The sectionhands are responsible for the light maintenance of the frames, a jobwhich consists primarily in changing gears, installing break-backs,aligning spindles, and leveling rolls.They may also assist the over-hauler in the heavy maintenance work of plumbing spindles, insertingrings, removing cylinders, and changing the stroke.The bulk of thesection hand's time is devoted to repair and maintenance of the frames.At the beginning of his shift, the section hand will examine theframes to determine the condition in which they were left by theprevious shift.He will then assign the operators to their variousstations.In the event of absenteeism he will procure a spinner, doffer,oiler and bander, clean-up man, as the case may be, from the surpluslabor pool on the spare floor, and place him at work at the requiredstation.During the course of his shift he will scan the operation ofhis frames to assure continued effective production. In the event oftardy return to work of an operator he may procure substitute laborfrom the pool.He may reprove an employee for slack work.He mayinstruct newly hired employees.The plant superintendent and thespinning room overseer state that the section hands may effectivelyrecommend hiring and discharge of employees, but they are unableto recall a single instance in which that has been done. It seemsunlikely from the facts disclosed by the record that the section handshave any greater authority pertaining to employees' status than toreport the existence of a condition to the overseer who will thereupon3SeeMatterof DouglasAircraftCompany,Inc.,60 N. L.R. B. 876.4SeeMatter of Goodman ManufacturingCompany,58N. L. R. B. 531. HANNAH PICKETT MILLS COMPANY417make an independent investigation and exercise an independent judg-ment.We find that the spinning room section hands exercise no su-pervisory duties since they have no power to effectively recommendhire, discharge, discipline, or other change in status.We shall includethem in the unit.,'We find that all production and maintenance employees of theCompany, including yard crew, finishing room clerk, gate watchmen,and spinning room section hands, but excluding the timekeeper, weaveroom clerk, cafe workers, supervisors, foremen, office clerical em-ployees, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hannah PickettMills Company, Rockingham, North Carolina, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation5 SeeMatter ofThomaston CottonMills,Grtffln Dtictiston, 66 N L R B. 731;Matter ofIndustrialRayon Corporation,56 N. L.R. B. 1679;Matter of HillsboroCottonMills,56N. L. R. B 271 ; see alsoMatter ofThe ToledoEdison Company,63 N L. R B 217.701592-47-vol 69-28 418DECISIONS OF NATIONALLABOR RELATIONS BOARDor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Textile Workers Union of America, CIO, for the purposes of col-lective bargaining.